Per Curiam.
Defendant was charged in separate informations with unarmed robbery, MCL 750.530; MSA 28.798, and unlawfully driving away a motor vehicle, MCL 750.413; MSA 28.645. He pled guilty on May 15, 1981, to attempted unarmed robbery, MCL 750.92; MSA 28.287, and unlawfully driving away a motor vehicle. Defendant was sentenced to concurrent terms of three to five years imprisonment and he appeals by leave granted.
Prior to the preliminary examination, defendant was referred to the Forensic Center for an examination of his competency to stand trial. Although a report was submitted on December 16, 1980, the district court did not hold a competency hearing or make a determination of competency. On December 30, 1980, the district court accepted defendant’s waiver of the preliminary examination and bound defendant over for trial. The trial court also failed to hold a competency hearing or make a determination of competency prior to the plea proceeding on May 15, 1981. See MCL 330.2030; MSA 14.800(1030); GCR 1963, 786.
On August 31, 1982, defendant filed a motion to withdraw his plea and an amended motion for a new trial or, in the alternative, for an evidentiary *64hearing to determine his competency to plead guilty. Defendant was again referred to the Forensic Center for an evaluation of his competency as of May 15, 1981. A report was submitted and a hearing was held on March 28 and April 11, 1983. Following the hearing, the trial court issued a nunc pro tunc order finding that defendant was competent to plead guilty on May 15, 1981. Defendant’s motion to withdraw the pleas and amended motion for a new trial were denied on May 29, 1983.
Failure to hold a timely competency hearing does not ipso facto entitle a defendant to a new trial. A remand for a nunc pro tunc competency hearing may be a proper remedy. Evidence substantiating incompetency-in-fact must establish that there was a violation of rights before a new trial will be ordered. See People v Lucas, 393 Mich 522, 528; 227 NW2d 763 (1975). We find that defendant’s due process rights were not violated by the nunc pro tunc competency order in this case. Having reviewed the record of the evidentiary hearing, we further find that the trial court did not err in determining that defendant was competent to enter the pleas on May 15, 1981. While Dr. Imasa found it impossible to determine whether defendant was competent or incompetent on the date in question, Dr. Clark was able to conclude that defendant was competent on May 15, 1981. Dr. Clark’s conclusion was based on his December 14, 1982, interview with defendant and his review of defendant’s psychiatric records, including the records of treatment during the months immediately preceding the guilty pleas. Dr. Clark found it significant that defendant was able to fully recall and comprehend the plea proceeding, the events leading up to it and his own role in those events. *65We conclude that the trial court did not err in ruling that defendant was competent at the time the pleas were entered.
Finally, we have reviewed the record and find that defendant has failed to establish his claim of ineffective assistance of counsel. People v Garcia, 398 Mich 250; 247 NW2d 547 (1976).
Affirmed.